Citation Nr: 9935634	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-02 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual employability (TDIU). 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from January 1961 to 
November 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in June 1997, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.

In December 1998, the Board denied each of the issues listed 
on the title page.  Thereafter, the veteran filed an appeal 
with the United States Court of Appeals for Veterans Claims 
(Court).  In response to an April 1999 Joint Motion ("Joint 
Motion") requesting items of relief to include vacating each 
aspect of the Board's January 1998 disposition and remanding 
the claim for development to include affording the veteran 
opportunity to "submit additional evidence and argument" 
relative to each aspect thereof, the Court, in April 1999, so 
ordered the same.  [citation redacted].   

Thereafter, the appeal was returned to the Board.


REMAND

With respect to each issue listed on the title page, the 
Board finds that each claim is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  

Concerning the veteran's claim for an increased rating for 
his service-connected PTSD, the Board observes that it has 
been more than three years since he was pertinently examined 
by VA.  The Board is, therefore, of the view that an updated 
VA examination, as specified in greater detail below and to 
include commentary, in accordance with Beaty v. Brown, 6 Vet. 
App. 532, 536 (1994), bearing on the veteran's certified TDIU 
claim, would be helpful preliminary to further action by the 
Board.  Further development to facilitate the accomplishment 
of the same is, therefore, specified below.

Accordingly, the case is REMANDED for the development 
specified with particularity hereinbelow.  The RO is advised 
that full compliance with the specific terms of the REMAND, 
as set forth hereinbelow, is essential.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).   

1.  The RO should contact the veteran and 
specifically inform him of his 
opportunity to submit 'additional 
evidence and argument' pertaining to 
either issue on appeal.

2.  Thereafter, the RO should arrange for 
the veteran to undergo the a VA 
examination by a board certified 
psychiatrist, if available, to determine 
the current severity of his service-
connected PTSD.  Further, the examiner is 
specifically requested to (1) assign a 
score representative of the veteran's 
service-connected PTSD-related Global 
Assessment of Functioning and (2) comment 
generally as to what extent such service-
connected disability impacts the 
veteran's ability to engage in more than 
marginal employment.  Any special 
diagnostic studies deemed necessary 
should be performed, and the claims 
folder should be made available to the 
examiner for review prior to the 
examination.  

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the veteran's claim for an 
increased rating for PTSD as well as his 
claim for a TDIU.

5.  If either benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



